DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	That the amendment to the claim languages filed on or about 8/9/21 has been fully considered and made of record.  Claims 1, 3-14 are now pending of record.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Newly added claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
“and/or” (claim 14, line 15) should be:--“and”--.
	“the movable part can be longitudinally displaced,”(claim 14, lines 16-17) should be updated to:--the movable part “--.

	Claim(s) 1, 3-7, 10, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gerhard et al (DE19735655) herein after the ‘655 in view of Koch et al (5960622).
	Gerhard et al discloses the claimed cable processing device (see Figs. 1-3, 9, 12-14), comprising:
at least one processing unit 10/11/12 for assembling a cable (see Figs 1-3); and
	a sorting unit (30) with (31) that can be actuated with a selection signal (S) to output a cable 1, 2, 3) received from the processing unit 10 at least on a first side (A) or on a second side (B) according to the selection signal (S) (see Figs. 9, 12).  
	Further, regarding the newly added limitation of:
	wherein the sorting unit is a multiple trough, which can turn around a rotational axis according to the selection signal, wherein the rotational axis runs roughly parallel to a cable axis of the received cable.    Applicant refer to Koch for the above teaching (see Figs. 4-5, depicts the sorting unit is a multiple trough 30, 31, which can turn around a rotational axis according to the selection signal, wherein the rotational axis runs roughly parallel to a cable axis of the received cable 3’, 4’, respectively).  


    PNG
    media_image1.png
    590
    503
    media_image1.png
    Greyscale



	Therefore, it would have been obvious at the time of the effective filing of the application to utilize the teaching of Koch onto the invention of Gerhard et al in order to form the having the above configurations and/or requirement by utilizing the known and available technology.  The motivation for the combination can be found by either reference since they are in the same endeavor field invention.
	As applied to claim 3, refers to Koch Figs. 4 , 5 for the teaching of limitation of claim 3, respectively
	As applied to claim 4, noting that the’655 discloses the control unit 16 for distributing signal to the sorting unit (30, 31, 32 with trough 19, 19a)
	As applied to claim 5, noting the ‘655 discloses where “braking device “readable as the claimed detecting unit (refer to col. 3, lines 10-35 or (translation page 4, pars 1-2).
	Limitations of claim 6-7, 10 are also met by the ‘655 where trough 19 representing the claimed “a good cable receiving unit versus trough 19a representing the claimed “a bad cable receiving unit”.
	As applied to claim 12, refer to Fig. 3, of the ‘655 which depicts the processing device further comprises a conveyor 9 (see Fig. 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 10, 12 have been carefully considered but are moot because the new ground of rejection (see 103 rejection set forth above).
Claims 8-9, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt